DETAILED ACTION
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  claim 16 lacks a period punctuation and claim 17 has two period punctuations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the smoothing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8,10,11,12,15,16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura (JP 3-106504) in view of Kriese et al. (DE 4112614).  Tamura discloses a method of manufacturing a mandrel plug (Figs. 1a,1b).  .
Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura in view of Kriese and further in view of Tamura et al. (4,393,677), Tamura II.  Tamura does not disclose that the coating is a scale layer.  Regarding claim 17, Tamura II teaches grinding smooth a plug surface prior to surface roughening (col. 5, lines 62-63) and regarding claim 18, Tamura II teaches scaling of a piercing plug (col. 6, lines 17-21) by a heat treatment.  It would have been obvious to .
Response to Arguments
Applicant's arguments filed 2-17-2021 have been fully considered but they are not persuasive.  The reference to Tamura teaches than an inner oxide layer (6) is applied to a plug (4) having grooves (5) and then a surface layer (3) is coated on the inner layer.  The reference to Kriese teaches machining of radial grooves prior to a coating process on a piercing plug.  Applicant recites that the method step of applying in claim 11 is “to generally fill”, it is not clear what a scope of “generally” is as this is not a limiting term, Tamura completely fills the grooves and covers them and Kriese fills selected machined grooves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725